                                                                  Case 2:20-cv-01498-JCM-VCF Document 29
                                                                                                      23 Filed 12/16/20
                                                                                                               12/11/20 Page 1 of 3



                                                                    PAUL S. PADDA, ESQ.
                                                              1     Nevada Bar No. 10417
                                                                    Email: psp@paulpaddalaw.com
                                                              2
                                                                    PAUL PADDA LAW, PLLC
                                                              3     4560 S. Decatur Boulevard, Ste. 300
                                                                    Las Vegas, Nevada 89103
                                                              4     Tele: (702) 366-1888
                                                              5
                                                                    Attorney for Plaintiff
                                                              6
                                                                                              UNITED STATES DISTRICT COURT
                                                              7
                                                                                                     DISTRICT OF NEVADA
                                                              8
                                                              9      BRIANNE SCHUTH,
                                                                                                                     CASE NO.:     2:20-cv-01498-JCM-VCF
                                                             10              Plaintiff,
                                                             11
                 Tele: (702) 366-1888 • Fax (702) 366-1940
                 4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                     vs.                                             STIPULATION AND ORDER TO
                                                             12                                                      EXTEND TIME FOR PLAINTIFF TO
                         Las Vegas, Nevada 89103




                                                                     SHELBY AMERICAN, INC., a domestic               REPLY TO DEFENDANT SHELBY
                                                             13      corporation; DOES 1 through 100; and ROE        AMERICAN, INC.’S MOTION FOR
                                                             14      ENTITIES A through Z, inclusive,                SUMMARY JUDGMENT
                                                                                                                     (ECF Doc. No. 18)
                                                             15              Defendants.
                                                                                                                     (First Request)
                                                             16
                                                             17            Plaintiff, BRIANNE SCHUTH, by and through her counsel of record, PAUL S. PADDA,

                                                             18     ESQ., of PAUL PADDA LAW, and Defendant, SHELBY AMERICAN, INC., through its
                                                             19
                                                                    counsel of record, SALTZMAN MUGAN DUSHOFF, hereby stipulate and agree to allow
                                                             20
                                                                    Plaintiff an addition thirty (30) days from December 11, 2020 to file a reply to Defendant’s
                                                             21
                                                                    Motion for Summary Judgment (ECF Doc. No. 18) thereby making Plaintiff’s reply to said
                                                             22
                                                             23     Motion due on or before January 11, 2021. By this extension, Plaintiff and Defendant also

                                                             24     stipulate and agree to allow Defendant up through January 29, 2021 to provide its response in
                                                             25
                                                                    Reply to Plaintiff’s Reply to Defendant’s Motion for Summary Judgment.
                                                             26
                                                             27
                                                             28


                                                                                                                 1
                                                                  Case 2:20-cv-01498-JCM-VCF Document 29
                                                                                                      23 Filed 12/16/20
                                                                                                               12/11/20 Page 2 of 3




                                                                           This stipulation is made after conference by parties’ counsels in good faith and not for
                                                              1
                                                              2     purposes of undue delay.

                                                              3
                                                                     DATED this 10th day of December, 2020            DATED this 10th day of December, 2020.
                                                              4
                                                              5      PAUL PADDA LAW, PLLC                             SALTZMAN MUGAN DUSHOFF

                                                              6
                                                              7
                                                                     __/s/ Paul S. Padda_______                       /s/ Jordan D. Wolff
                                                              8      PAUL S. PADDA, ESQ.                              MATTHEW T. DUSHOFF, ESQ.
                                                                     Nevada Bar No. 10417                             Nevada Bar No. 004975
                                                              9      4560 S. Decatur Boulevard, Ste. 300              JORDAN D. WOLFF, ESQ.
                                                             10      Las Vegas, Nevada 89103                          Nevada Bar No. 014968
                                                                                                                      1835 Village Center Circle
                                                             11      Attorneys for Plaintiff                          Las Vegas, Nevada 89134
                 Tele: (702) 366-1888 • Fax (702) 366-1940
                 4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                             12                                                       Attorneys for Defendant
                         Las Vegas, Nevada 89103




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                                                                              ORDER
                                                             18
                                                             19
                                                                           IT IS SO ORDERED:
                                                             20            UNITED STATES DISTRICT JUDGE
                                                                           JAMES C. MAHAN
                                                             21
                                                             22
                                                                           __________________________________
                                                             23
                                                                           DATED: December
                                                                                     ______________________
                                                                                           16, 2020.
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28


                                                                                                                  2
                                                                  Case 2:20-cv-01498-JCM-VCF Document 29
                                                                                                      23 Filed 12/16/20
                                                                                                               12/11/20 Page 3 of 3




                                                                                                    CERTIFICATE OF SERVICE
                                                              1
                                                              2            I hereby certify that I electronically filed the foregoing STIPULATION AND ORDER

                                                              3     TO EXTEND TIME FOR PLAINTIFF TO REPLY TO DEFENDANT SHELBY
                                                              4
                                                                    AMERICAN, INC.’S MOTION FOR SUMMARY JUDGMENT (ECF Doc. No. 18) with the
                                                              5
                                                                    Clerk of the Court by using the electronic filing system on the 11th day of December 2020. I
                                                              6
                                                              7     further certify that the following participants in this case are registered electronic filing system

                                                              8     users and will be served electronically:
                                                              9
                                                             10
                                                                    Matthew T. Dushoff, Esq.
                                                             11     Jordan D. Wolff, Esq.
                 Tele: (702) 366-1888 • Fax (702) 366-1940
                 4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                    SALTZMAN MUGAN DUSHOFF
                                                             12     1835 Village Center Circle
                         Las Vegas, Nevada 89103




                                                             13     Las Vegas, Nevada 89134
                                                                    Attorneys for Defendant
                                                             14
                                                             15                                                   /s/ Lani Esteban
                                                             16
                                                                                                                  An Employee of PAUL PADDA LAW
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28


                                                                                                                     3
